Exhibit 10.1

 

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, MA 02421

 

March 19, 2014

 

VIA HAND DELIVERY

 

Safi R. Bahcall, Ph.D.

1008 Massachusetts Ave., Apt. 103

Cambridge, MA 02138

 

Re:                             Separation Agreement

 

Dear Safi:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Synta Pharmaceuticals Corp. (“Synta” or the “Company”).
Payment of the Separation Benefit described below is contingent on your
agreement to and compliance with the terms of this Agreement.  This Agreement
shall become effective on the date that is the eighth (8th) day following your
execution of it, as explained more fully in Section 8 below (the “Effective
Date”).

 

1.                                      Separation of Employment.  As we
discussed, your employment with Synta ended effective March 3, 2014 (the
“Separation Date”). From and after the Separation Date, you shall not represent
yourself or perform services as an employee of Synta.

 

2.                                      Resignation from Board of Directors.  As
of the Separation Date, you resigned from your position as a member of the Board
of Directors of Synta and any other positions on which you served with respect
to Synta and its subsidiaries and affiliates. Following the Separation Date, you
shall not represent yourself or perform services as a director of Synta or any
such subsidiary or affiliate.

 

3.                                      Separation Benefit.  In exchange for the
promises and covenants contained herein, including but not limited to your
release of claims, Synta agrees to provide you with the following:

 

(a)                                 Severance Pay.  Synta shall provide you with
payment of an amount equal to twenty four (24) months of your current base
salary (i.e., a total of $1,040,000), less applicable federal, state, local and
other employment-related deductions, made in equal installments pursuant to
Synta’s normal payroll practices over the 24 months following the Effective
Date.

 

(b)                                 Vesting of Options and Extension of Exercise
Period. Synta shall accelerate the vesting of your unvested options under
Synta’s 2001 Stock Plan and 2006 Stock Plan (the “Plans”) and the Stock Option
Agreements executed by you pursuant thereto, such that your options to purchase
a total of 1,254,800 shares of Synta common stock subject to the Plans and the
Stock Option Agreements shall be vested and exercisable as of the Effective Date
(the “Vested Options”), and further Synta shall extend the exercise period of
the Vested Options under the Stock Option Agreements to the earlier of June 30,
2016 or the expiration date of the applicable Vested Option as set forth in the
Stock Option Agreement.  The acceleration of vesting of options may cause
certain

 

1

--------------------------------------------------------------------------------


 

options currently deemed to be incentive stock options (“ISOs”) taxable in
accordance with Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”), to be automatically converted into non-qualified stock options
which are taxable upon exercise.  In addition, any ISOs exercised more than
three months after the Separation Date shall automatically be converted into
non-qualified stock options. You further acknowledge and agree that the Company
does not guarantee or make any representations regarding the tax consequences or
tax treatment of the Vested Options.  Except as modified herein, the terms and
conditions of the Plans and the Stock Option Agreements are incorporated herein
by reference and shall survive the signing of this Agreement.

 

The payments and benefits provided under this section shall be referred to as
the “Separation Benefit.” You acknowledge and agree that the Separation Benefit
is not otherwise due or owing to you under any Synta policy or practice. You
further acknowledge that except for the Separation Benefit, your final wages,
any accrued but unused vacation, and any properly incurred but not yet
reimbursed business expenses (each of which shall be paid or reimbursed, as the
case may be, in accordance with Synta’s regular payroll practices and applicable
law), you are not now and shall not in the future be entitled to any other
compensation from Synta including, without limitation, other wages, commissions,
bonuses, vacation pay, holiday pay, equity, stock, stock options, paid time off,
or any other form of compensation or benefit.

 

4.                                      Unemployment Benefits.  By virtue of
your separation of employment, you shall be entitled to apply for unemployment
benefits.  The determination of your eligibility for such benefits shall be made
by the appropriate state agency pursuant to applicable state law. Synta agrees
that it shall not contest any claim for unemployment benefits by you.  Synta, of
course, shall not be required to falsify any information.

 

5.                                      Cooperation.  Through September 3, 2014,
you shall cooperate fully with Synta in connection with any matter or event
relating to your employment or events that occurred during your employment,
including, without limitation: (a) being available upon reasonable notice to
meet with Synta regarding matters in which you have been involved (including
contract matters or audits); (b) assisting Synta in transitioning your job
duties to other Synta personnel or contractors; (c) assisting with any audit,
inspection, proceeding or other inquiry by a private or public entity; and
(d) as requested by Synta, assisting in the defense or prosecution of any claims
or actions now in existence or which may be brought or threatened in the future
against or on behalf of Synta (including claims or actions against its
affiliates and its and their officers and employees), including acting as a
witness, providing affidavits, and preparing for, attending and participating in
any legal proceeding (including depositions, consultation, discovery or trial)
in connection with such claim or action.  You shall be reimbursed for any
reasonable out-of-pocket costs and expenses approved in advance by Synta and
incurred in connection with providing such cooperation under this section.

 

6.                                      Confidentiality, Return of Property,
Non-Disparagement; Related Matters.  You expressly acknowledge and agree to the
following:

 

(a)                                 You shall adhere to the April 18, 2005
letter agreement between you and Synta regarding confidential information,
intellectual property, and non-competition and non-solicitation (the
“Non-Disclosure and Non-Competition Agreement”), the terms of which are
incorporated herein and shall survive the signing of this Agreement. 
Notwithstanding the foregoing, the Company agrees that the noncompetition
covenant in Section 1(a)(ii) of the Non-Disclosure and Non-Competition Agreement
shall apply only to the research, development, manufacture, distribution and/or
sale of Hsp90 Inhibition and Hsp90-Inhibitor Drug Conjugates, with the remaining
covenants in the Non-

 

2

--------------------------------------------------------------------------------


 

Disclosure and Non-Competition Agreement (including but not limited to those
pertaining to confidential information, intellectual property, and
non-solicitation) remaining in effect pursuant to their respective terms.

 

(b)                                 You shall promptly return to Synta all Synta
documents (and any copies thereof), equipment and property, and shall abide by
any and all common law and statutory obligations relating to protection of
Synta’s trade secrets and confidential and proprietary information.

 

(c)                                  You shall not make any statements that are
disparaging about Synta or its officers, directors, products, services or
financial condition.

 

(d)                                 A material breach of any provision of this
section shall constitute a material breach of this Agreement and, in addition to
any other legal or equitable remedy available to Synta, shall entitle Synta to
recover the Separation Benefit provided to you under this Agreement.

 

7.                                      Your Release of Claims.

 

(a)                                 Release.  You agree and acknowledge that by
signing this Agreement and accepting the Separation Benefit, and for other good
and valuable consideration provided for in this Agreement, you are waiving and
releasing your right to assert any form of legal claim against Synta(1)/
whatsoever for any alleged action, inaction or circumstance existing or arising
from the beginning of time through the Separation Date. Your waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against Synta seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs), for any alleged action, inaction or
circumstance existing or arising through the Separation Date. Without limiting
the generality of the foregoing, you specifically waive and release Synta from
any waivable claim arising from or related to your employment relationship with
Synta including, without limitation:

 

(i)                                    Claims under any Massachusetts or any
other state or federal statute, regulation or executive order (as amended)
relating to employment,  discrimination, fair employment practices, or other
terms and conditions of employment, including but not limited to the Age
Discrimination in Employment Act and Older Workers Benefit Protection Act (29
U.S.C. § 621 et seq.), the Civil Rights Acts of 1866 and 1871 and Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991 (42 U.S.C. § 2000e
et seq.), the Equal Pay Act (29 U.S.C. § 201 et seq.), the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.), the Massachusetts Fair Employment
Practices Statute (M.G.L. c. 151B § 1 et seq.), the Massachusetts Equal Rights
Act (M.G.L. c. 93 §102), the Massachusetts Civil Rights Act (M.G.L. c. 12 §§
11H & 11I), and any similar Massachusetts or other state or federal statute.

 

(ii)                                Claims under any Massachusetts or any other
state or federal statute, regulation or executive order (as amended) relating to
wages, hours or other terms and conditions of employment, including but not
limited to the National Labor Relations Act (29 U.S.C. § 151 et seq.),

 

--------------------------------------------------------------------------------

(1)                                 For purposes of this section, “Synta” means
Synta Pharmaceuticals Corp. and its divisions, affiliates, subsidiaries and
related entities, and its and their owners, shareholders, partners, directors,
officers, employees, trustees, agents, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

the Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the Employee
Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29
U.S.C. § 1161 et seq.), the Massachusetts Wage Act (M.G.L. c. 149 § 148 et.
seq.), the Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.),
the Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute.  Please note that this section
specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including, for instance, hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay).

 

(iii)                            Claims under any Massachusetts or any other
state or federal common law theory, including, without limitation, wrongful
discharge, breach of express or implied contract, promissory estoppel, unjust
enrichment, breach of a covenant of good faith and fair dealing, violation of
public policy, defamation, interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence or any claim to attorneys’ fees
under any applicable statute or common law theory of recovery.

 

(iv)                           Claims under any Massachusetts or any other state
or federal statute, regulation or executive order (as amended through the
Separation Date) relating to whistleblower protections, violation of public
policy, or any other form of retaliation or wrongful termination, including but
not limited to the Sarbanes-Oxley Act of 2002 and any similar Massachusetts or
other state or federal statute.

 

(v)                                 Any other Claim arising under other state or
federal law.

 

(b)                              Release Limitation.  Notwithstanding the
foregoing, this section does not:

 

(i)                                    release Synta from any obligation
expressly set forth in this Agreement;

 

(ii)                                waive or release any legal claims which you
may not waive or release by law, including but not limited to obligations under
workers’ compensation laws;

 

(iii)                            prohibit you from challenging the validity of
this release under federal or state law;

 

(iv)                             prohibit you from filing a charge or complaint
of employment-related discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or similar state agency; or

 

(v)                                 prohibit you from participating in any
investigation or proceeding conducted by the EEOC or similar state agency.

 

Please note, however, that your waiver and release are intended to be a complete
bar to any recovery or personal benefit by or to you with respect to any claim,
including those raised through a charge with the EEOC or similar state agency,
except those which cannot be released under law. Accordingly, nothing in this
section shall be deemed to limit Synta’s right to seek immediate dismissal of
such charge or complaint on the basis that your signing of this Agreement
constitutes a full release of any individual rights, or to seek restitution to
the extent permitted by law of the

 

4

--------------------------------------------------------------------------------


 

economic benefits provided to you under this Agreement in the event you
successfully challenge the validity of this release and prevail in any claim.

 

(c)                                   Acknowledgement. You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
Separation Benefit provided to you under the terms of this Agreement.

 

8.                                      ADEA/OWBPA Review and Revocation
Period.  You and Synta acknowledge that you are over the age of 40 and that you,
therefore, have specific rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (the “OWBPA”), which
prohibit discrimination on the basis of age.  It is Synta’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement.  To that end, you have been encouraged and given the opportunity to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.  Consistent with the provisions of the ADEA and OWBPA, Synta also is
providing you with twenty one (21) days in which to consider and accept the
terms of this Agreement by signing below and returning it to Keith R. Gollust,
Chairman, Board of Directors, Synta Pharmaceuticals Corp., 45 Hartwell Avenue,
Lexington, MA 02421. You may rescind your assent to this Agreement if, within
seven (7) days after you sign this Agreement, you deliver by hand or send by
mail (certified, return receipt and postmarked within such 7-day period) a
notice of rescission at the above-referenced address.

 

9.                                      Taxes and Withholdings.  The Separation
Benefit provided under this Agreement shall be reduced by all applicable
federal, state, local and other deductions, taxes, and withholdings. Synta does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit under this Agreement, including but not limited to consequences
related to Section 409A of the Code.

 

10.                               Modification; Waiver; Severability.  No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto. The failure of Synta to seek
enforcement of any provision of this Agreement in any instance or for any period
of time shall not be construed as a waiver of such provision or of Synta’s right
to seek enforcement of such provision in the future.  The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full.

 

11.                               Choice of Law and Venue; Jury Waiver.  This
Agreement shall be deemed to have been made in Massachusetts, shall take effect
as an instrument under seal within Massachusetts, and shall be governed by and
construed in accordance with the laws of Massachusetts, without giving effect to
conflict of law principles.  You agree that any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
breach, shall be commenced in Massachusetts in a court of competent
jurisdiction, and you further acknowledge that venue for such actions shall lie
exclusively in Massachusetts and that material witnesses and documents would be
located in Massachusetts.

 

12.                               Entire Agreement.  You acknowledge and agree
that this Agreement, along with the specific agreements that are expressly
incorporated herein by reference and stated as surviving the signing of this
Agreement, supersede any and all prior or contemporaneous oral and written
agreements between you and Synta, and set forth the entire agreement between you
and Synta.

 

5

--------------------------------------------------------------------------------


 

13.                               Knowing and Voluntary Agreement.  By executing
this Agreement, you are acknowledging that you have been afforded sufficient
time to understand the terms and effects of this Agreement, that your agreements
and obligations hereunder are made voluntarily, knowingly and without duress,
and that neither Synta nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement.  If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to Keith R. Gollust, Chairman, Board of Directors,  Synta Pharmaceuticals Corp.,
45 Hartwell Avenue, Lexington, MA 02421. If Synta does not receive your
acceptance within twenty-one (21) days, the Agreement shall terminate and be of
no further force or effect.

 

 

 

Sincerely,

 

 

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Keith R. Gollust

 

 

 

Keith R. Gollust

 

 

 

Chairman, Board of Directors

 

 

 

 

 

 

Dated:

March 20, 2014

 

 

 

Agreed and Acknowledged:

 

 

 

 

 

 

 

 

/s/ Safi R. Bahcall, Ph.D.

 

 

Safi R. Bahcall, Ph.D.

 

 

 

 

 

Dated:

 March 19, 2014

 

 

 

6

--------------------------------------------------------------------------------